I   Case 1:20-cr-20096-BB Document 1 Entered on FLSD Docket 02/21/2020 Page
                                                                        FILED1byof 4YH                              D.C.

I
I                                 UNITED STATES DISTRICT COURT
                                                                                                Feb 20, 2020
                                                                                                 ANGELA E. NOBLE
                                                                                                CLERK U.S. DIST. CT.



I
                                  SOUTHERN DISTRICT OF FLORIDA                                  S. D. OF FLA. - M IAMI

                           20-20096-CR-BLOOM/LOUIS
                                  CASE NO. _ _ __ _ _ _ _ __
                                           18 U.S.C. § 922(g)(l)
                                           18 U.S.C. § 924(d)(l)

     UNITED STATES OF AMERICA

     vs.

     STEVEN NELSON,

                    Defendant.
    -------------I
                                                  INDICTMENT

            The Grand Jury charges that:

            On or about December 18, 20 19, in Miami-Dade County, in the Southern District of

    Florida, the defendant,

                                              STEVEN NELSON,

    knowingly possessed a firearm in and affecting interstate commerce, knowing that he had

    previously been convicted of a crime punishable by imprisonment for a term exceeding one year,

    in violation of Title 18, United States Code, Section 922(g)(I) .

    It is further alleged that said firearm is:

            (a) One (1) Glock 19 firearm, Serial No. ACDX224.

                                      FORFEITURE ALLEGATIONS

            1.      The allegations of this Indictment are hereby re-alleged and by this reference fully

    incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

    property in which the defendant, STEVEN NELSON, has an interest.
Case 1:20-cr-20096-BB Document 1 Entered on FLSD Docket 02/21/2020 Page 2 of 4




       2.      Upon conviction of a violation of Title 18, United States Code, Section 922(g)(l),

or any other criminal law of the United States, as alleged in this Indictment, the defendant shal l

forfeit to the United States any firearm and ammuni tion involved in or used in the commission of

such offense, pursuant to Title 18, United States Code, Section 924(d)(l).

       All pursuant to Title 18, United States Code, Section 924(d)(l), and the procedures set forth

at Title 2 1, United States Code, Section 853, as incorporated by Title 28, United States Code,

Section 2461(c).


                                                     A TRUE BILL
                                                                ---   .


                                                     FOREPE&SON -


  ( ~ A.Jo\,__ \
ARIANA FAJARDO ORSHAN               \


                                                                                                       I
UNITED STATES ATTORNEY



                                                                                                       t
                                                                                                           f

                                                                                                       Ii
                                                                                                       I
                                                                                                       Il  ~


                                                                                                       t
                                                                                                       t
                                                                                                       t
                                                                                                       ir
                                                2                                                      j
                                                                                                       f
                                                                                                       .
                                                                                                       !
       Case 1:20-cr-20096-BB Document 1 Entered on FLSD Docket 02/21/2020 Page 3 of 4
                                                UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                        CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                                CERTIFICATE OF TRIAL ATTORNEY*
STEVEN NELSON,
                                                                Superseding Case Information:
                  Defendant

Court Division: ( Select One)                                   Newdefendant(s)             Yes        No
 ✓     Miami                  Key West                          Number of new defendants
       FTL                    WPB _        FTP                  Total number of counts

         1.           I have carefully considered the allegations of the indictment, the number of defendants, the number of
                      probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.           I am aware that the information supplied on this statement will be relied upon by the Judges of this
                      Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                      Act, Title 28 U.S.C. Section 3161.
         3.           Interpreter:    (Yes or No)      No
                      List language and/or dialect
                                                       - --
         4.           This case will take _3_ days for the parties to try.
         5.           Please check appropriate category and type of offense listed below:

                      (Check only one)                                  (Check only one)

                                                  ✓
         I            0 to 5 days                                       Petty
         II           6 to 10 days                                      Minor
         III          11 to 20 days                                     Misdem.
         IV           21 to 60 days                                     Felony              ✓

         V            61 days and over
         6.       Has this case previously been filed in this District Court?    (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)                           --------------
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
             Is this a potential death penalty case? (Yes or No)

             7.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                       prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No_  ✓_


             8.        Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                       prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No_   ✓_




                                                                       ~s~
                                                                        Assistant United States Attorney
                                                                                                                      .,.


                                                                        Florida Bar No. 91025
 *Penalty Sheet(s) attached                                                                                      REV 8/13/2018
Case 1:20-cr-20096-BB Document 1 Entered on FLSD Docket 02/21/2020 Page 4 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name: STEVEN NELSON

 Case No:

 Count#: 1

 Possession of a Firearm by a Convicted Felon

 Title 18, United States Code, Section 922(g)(l)

 *Max. Penalty: 10 years of imprisonment

 *Refers only to possible term of incarceration, does not include possible fines, restitution,
          special assessments, parole terms, or forfeitures that may be applicable.
